DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	That the amendment to the claim languages filed on 3/22/22 has been fully considered and made of record.  Claims 1, 3-22 in that newly claims 21-22 are added, claims 19-20 are unelected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “first and second resin areas” (claim 1, line 3-4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	That the amendment to the claim languages has not overcome the 112 issues see following
	It is unclear and confusing as to exactly what being referring to as “a first resin area and a second resin area” (claim 1, line 3) since the specification about paras. 0020 discloses that four CTE areas 12, 14, 16 and 18 (four resin curing areas) rather than above.    Please be more specific as to whether the four areas above is as same as the claimed “a first resin area and a second resin area”. As noted above.
	“of the printed circuit board layers (claim 1, line 5) should be changed to:” of the stack of the printed circuit board layers”.
	“at least in part, on the computer modeling” (claim 1, lines 8-9) should be updated to: --“on the predicted warpage from the performing of the computer modeling;”
	
	
	The step of:” differentially curing resin in the first resin area and the second resin area” (claim 1, line 11-12) appears to be incomplete since no resin has been provided /applied to the areas at this stage of the process yet.   
	Whether or not “an asymmetric printed circuit board” (claim 1, line 17) as same as that in claim 1, line 1.
	“forming an asymmetric printed circuit board from the stack of PCB layers” (claim 1, line 17-18) appears to be incomplete, should be updated to:--”wherein the stack of the printed circuit board layers further comprises (to be exactly number of stacks and layers and specific materials of the layers)”--. 
 Since, the number of layers and/or materials is/are unknown, also no interconnecting or coupling between the layers so to form a final product such as the asymmetric printed circuit board from the stack of PCB layers.	
	“on a quantity of the printed circuit board layers” (claim 1, lines 19-20) is unclear and confusing in that it is not known as to exactly what quantity applicant referring to, and 
	Whether or not “the printed circuit board layers “ (see line 19-20) as same as that in claim 1 line 3.  Please clarify.
Claims 3-5, 7-18 also remain rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 1.

Newly added claims 21-22 appears to be incomplete since lacking method limitation claim recites the use but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

	 Claims 1, 3-5, 7-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the forming or providing or applying of resin areas of on the stack of the printed circuit board layers as well as the providing the materials layers and the interconnection of the layers based on the predicted warpage in order to produce the asymmetric PCB as claimed in the claims. 
Claims 3-5, 7-18 and 21-22 also rejected by virtue of their dependency upon the indefinite subject matter of independent claim 1.
 	Claims 1, 3-5, 7-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10194537, hereinafter the ‘537.  This rejection is set forth in the previous Action, pages 7-9, see (under the heading Double patenting).

Response to Arguments
Applicant’s arguments with respect to rejected claim(s) and new claims 21-22 have been considered but are moot because the new 112 rejection (see above).
	Further, A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	No- elected invention claims 19-20 is/are requested to be cancelled.
Claims 4-5, 9-11, 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  And further timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting set forth above.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt